DETAILED ACTION
This office action is in response to applicant’s RCE submission filed on 04/26/2022, which has an effective filing date of 07/08/2020.  Claims 1-2, 8-9, and 15-16 have been amended.  Claims 1-20 are pending and are directed towards system, method, and apparatus for Trusted Startup of Blockchain Integrated Station.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 04/26/2022 have been fully considered.
A) Applicant’s arguments, with respect to the amended limitations of claims 1, 8, and 15, that Berlin, Beecham, Cochell, and Salomon fail to teach “the amendments related to the cryptographic acceleration card” and “wherein the disk image comprises an executable file that allows the blockchain integrated station to be implemented as a blockchain node to realize one or more functions of the blockchain node” (page 9 of the present response) have been fully considered but they are moot in view of the new grounds of 35 U.S.C. 103 rejections.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin (US Pub. 2014/0215196) filed on Jan. 25, 2013 in view of Shi (US Pub. 2020/0412521) filed Jan. 29, 2019 and Salomon (US Pub. 2019/0065709) filed on Jan. 8, 2018.
	Regarding claim 1, Berlin teaches a station comprising (para 13, line 1-13; a PC or computing device):
a cryptographic acceleration card (para 20, line 1-8 and para 25, line 1-10; a secure hash verification engine 304 of computing device);
at least one processor (para 20, line 1-5; a processor); and 
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform one or more operations comprising (para 20, line 1-8; computer-readable storage device 128 coupled to a processor, where the processor executes stored software): 
receiving, by the station, a startup instruction (para 13, line 1-13 and para 23, line 1-15; intercepting driver image before pre-boot driver is executed); 
computing, by the station, a current hash value of a disk image comprised in the station (para 24, line 1-16; computing a secure hash for the driver image of the pre-boot driver);
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Berlin and Shi do not teach wherein the disk image comprises an executable file that allows the blockchain integrated station to be implemented as a blockchain node to realize one or more functions of the blockchain node;
Salomon teaches wherein the disk image comprises an executable file that allows the blockchain integrated station to be implemented as a blockchain node to realize one or more functions of the blockchain node (para 18, line 1-7 and para 148, line 1-11; computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin and Shi to incorporate the teachings of Salomon to provide computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices.  Doing so would tracing digital assets and implementing quality control in a networked computing environment, as recognized by Salomon.
Berlin teaches sending, by the station, the current hash value to a cryptographic acceleration card comprised in the station (para 20, line 1-8 and para 25, line 1-10; secure hash verification engine 304 of computing device receive the calculated secure hash),
the cryptographic acceleration card performs at least part of operations relating to signature verification for the station (para 12, line 1-10 and para 25, line 1-10; secure hash verification engine 304 compare calculated secure hash value against the whitelist 108, which is a copy of the whitelist 130 that is digitally signed)
Berlin does not teach wherein at least part of operations related key management, encryption and decryption for the blockchain integrated station are offloaded from the at least one processor to the cryptographic acceleration card;
Shi teaches wherein at least part of operations related key management, encryption and decryption for the blockchain integrated station are offloaded from the at least one processor to the cryptographic acceleration card (Fig. 4 and para 31, line 1-32 and para 42, line 1-10; integrated circuit 400 includes a cryptographic engine 404 that can perform encryption, decryption, and HMAC signatures scheme and can serve as blockchain accelerator for CPU 403);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide integrated circuit including a cryptographic engine that can perform encryption, decryption, and HMAC signatures scheme and can serve as blockchain accelerator for CPU.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Berlin teaches receiving, by the station and from the cryptographic acceleration card, a comparison result between a hash value stored in the cryptographic acceleration card and the current hash value (para 25, line 1-10 and para 30, line 1-14; computer system receive verification result from comparison performed by secure hash verification engine on the computed secure hash to a stored whitelist secure hash); and 
in response to determining that the comparison result indicates that the current hash value matches the hash value stored in the cryptographic acceleration card, executing, by the station, the disk image (para 25, line 1-10 and para 27, line 1-11; computer system executes the driver image of the pre-boot driver based on the computed secure hash and the stored secure hash being successfully verified).
Regarding claim 2, Berlin, Shi, and Salomon teach apparatus of claim 1.
	Berlin and Shi do not teach wherein the disk image comprises at least one of: 
a binary disk image, wherein when the binary disk image is executed, the one or more functions of the blockchain node are added to the blockchain integrated station; or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, the one or more functions of the blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
	Salomon teaches wherein the disk image comprises at least one of: 
a binary disk image, wherein when the binary disk image is executed, the one or more functions of the blockchain node are added to the blockchain integrated station (para 18, line 1-7 and para 148, line 1-11; computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices); or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, the one or more functions of the blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin and Shi to incorporate the teachings of Salomon to provide computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices.  Doing so would tracing digital assets and implementing quality control in a networked computing environment, as recognized by Salomon.
Regarding claim 3, Berlin, Shi, and Salomon teach apparatus of claim 1.
	Berlin teaches wherein the hash value stored in the cryptographic acceleration card is generated by a provider of the disk image by computing the disk image in a trusted execution environment (para 11, line 1-16 and para 15, line 1-13; the computing device may store the whitelist 108 containing the secure hashes for the pre-boot driver images that may be compiled by a trusted third party fabricated for the computing device).
Regarding claim 4, Berlin, Shi, and Salomon teach apparatus of claim 1.
	Berlin teaches wherein in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, the operations comprise at least one of: 29U. S. Patent ApplicationAttorney Docket No. 49438-0138001/A29363US 
sending, by the blockchain integrated station, a request to a provider of the disk image to obtain an additional disk image; 
terminating, by the station, a startup process of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified); or 
sending, by the blockchain integrated station, a warning of the disk image.
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Regarding claim 5, Berlin, Shi, and Salomon teach apparatus of claim 1.
	Berlin teaches in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, reading, by the station, a backup disk image from a trusted execution environment of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified);
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Berlin teaches replacing, by the station, the disk image with the backup disk image; and responding to the startup instruction again (para 17, line 1-19 and para 29, line 1-17; the computing system may download a new version of the pre-boot driver image for verification and execution). 
Regarding claim 6, Berlin, Shi, and Salomon teach apparatus of claim 5.
	Berlin teaches at a first time the hash value stored in the cryptographic acceleration card is matched with an additional current hash value of an additional disk image, storing, by the station, the additional disk image in the trusted execution environment of the station as the backup disk image (para 11, line 1-16 and para 24, line 1-16; secure hash computations may be performed for pre-boot driver image, where they may be stored for performing verification).
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Regarding claim 8, Berlin teaches a computer-implemented method comprising:
receiving, by the station comprising at least one processor and a cryptographic acceleration card, a startup instruction (para 13, line 1-13 and para 23, line 1-15 and para 25, line 1-10; computing device, containing a secure hash verification engine 304 and a processor 116, intercepts driver image before pre-boot driver is executed); 
computing, by the station, a current hash value of a disk image comprised in the station (para 24, line 1-16; computing a secure hash for the driver image of the pre-boot driver); 
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Berlin and Shi do not teach wherein the disk image comprises an executable file that allows the blockchain integrated station to be implemented as a blockchain node to realize one or more functions of the blockchain node;
Salomon teaches wherein the disk image comprises an executable file that allows the blockchain integrated station to be implemented as a blockchain node to realize one or more functions of the blockchain node (para 18, line 1-7 and para 148, line 1-11; computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin and Shi to incorporate the teachings of Salomon to provide computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices.  Doing so would tracing digital assets and implementing quality control in a networked computing environment, as recognized by Salomon.
Berlin teaches sending, by the station, the current hash value to a cryptographic acceleration card comprised in the station (para 20, line 1-8 and para 25, line 1-10; secure hash verification engine 304 of computing device receive the calculated secure hash),
 the cryptographic acceleration card performs at least part of operations relating to signature verification for the station (para 12, line 1-10 and para 25, line 1-10; secure hash verification engine 304 compare calculated secure hash value against the whitelist 108, which is a copy of the whitelist 130 that is digitally signed)
Berlin does not teach wherein at least part of operations related key management, encryption and decryption for the blockchain integrated station are offloaded from the at least one processor to the cryptographic acceleration card;
Shi teaches wherein at least part of operations related key management, encryption and decryption for the blockchain integrated station are offloaded from the at least one processor to the cryptographic acceleration card (Fig. 4 and para 31, line 1-32 and para 42, line 1-10; integrated circuit 400 includes a cryptographic engine 404 that can perform encryption, decryption, and HMAC signatures scheme and can serve as blockchain accelerator for CPU 403);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide integrated circuit including a cryptographic engine that can perform encryption, decryption, and HMAC signatures scheme and can serve as blockchain accelerator for CPU.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Berlin teaches receiving, by the station and from the cryptographic acceleration card, a comparison result between a hash value stored in the cryptographic acceleration card and the current hash value (para 25, line 1-10 and para 30, line 1-14; computer system receive verification result from comparison performed by secure hash verification engine on the computed secure hash to a stored whitelist secure hash); and 
in response to determining that the comparison result indicates that the current hash value matches the hash value stored in the cryptographic acceleration card, executing, by the station, the disk image (para 25, line 1-10 and para 27, line 1-11; computer system executes the driver image of the pre-boot driver based on the computed secure hash and the stored secure hash being successfully verified).
Regarding claim 9, Berlin, Shi, and Salomon teach method of claim 8.
	Berlin and Shi do not teach wherein the disk image comprises at least one of: 
a binary disk image, wherein when the binary disk image is executed, the one or more functions of the blockchain node are added to the blockchain integrated station; or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, the one or more functions of the blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
	Salomon teaches wherein the disk image comprises at least one of: 
a binary disk image, wherein when the binary disk image is executed, the one or more functions of the blockchain node are added to the blockchain integrated station (para 18, line 1-7 and para 148, line 1-11; computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices); or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, the one or more functions of the blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin and Shi to incorporate the teachings of Salomon to provide computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices.  Doing so would tracing digital assets and implementing quality control in a networked computing environment, as recognized by Salomon.
Regarding claim 10, Berlin, Shi, and Salomon teach method of claim 8.
Berlin teaches wherein the hash value stored in the cryptographic acceleration card is generated by a provider of the disk image by computing the disk image in a trusted execution environment (para 11, line 1-16 and para 15, line 1-13; the computing device may store the whitelist 108 containing the secure hashes for the pre-boot driver images that may be compiled by a trusted third party fabricated for the computing device).
Regarding claim 11, Berlin, Shi, and Salomon teach method of claim 8.
Berlin teaches wherein in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, the operations comprise at least one of: 29U. S. Patent ApplicationAttorney Docket No. 49438-0138001/A29363US 
sending, by the blockchain integrated station, a request to a provider of the disk image to obtain an additional disk image; 
terminating, by the station, a startup process of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified); or 
sending, by the blockchain integrated station, a warning of the disk image.
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Regarding claim 12, Berlin, Shi, and Salomon teach method of claim 8.
Berlin teaches in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, reading, by the station, a backup disk image from a trusted execution environment of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified);
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Berlin teaches replacing, by the station, the disk image with the backup disk image; and responding to the startup instruction again (para 17, line 1-19 and para 29, line 1-17; the computing system may download a new version of the pre-boot driver image for verification and execution). 
Regarding claim 13, Berlin, Shi, and Salomon teach method of claim 12.
	Berlin teaches at a first time the hash value stored in the cryptographic acceleration card is matched with an additional current hash value of an additional disk image, storing, by the station, the additional disk image in the trusted execution environment of the station as the backup disk image (para 11, line 1-16 and para 24, line 1-16; secure hash computations may be performed for pre-boot driver image, where they may be stored for performing verification).
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Regarding claim 15, Berlin teaches a computer-implemented system comprising:
  	one or more stations (para 13, line 1-13; a PC or computing device); and
one or more computer memory devices coupled with the one or more stations and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more stations, perform one or more operations comprising (para 13, line 1-13 and para 20, line 1-8; computing device includes computer-readable storage device 128 coupled to a processor, where the processor executes stored software):
Berlin teaches receiving, by the station comprising at least one processor and a cryptographic acceleration card, a startup instruction (para 13, line 1-13 and para 23, line 1-15 and para 25, line 1-10; computing device, containing a secure hash verification engine 304 and a processor 116, intercepts driver image before pre-boot driver is executed); 
computing, by the station, a current hash value of a disk image comprised in the station (para 24, line 1-16; computing a secure hash for the driver image of the pre-boot driver); 
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Berlin and Shi do not teach wherein the disk image comprises an executable file that allows the blockchain integrated station to be implemented as a blockchain node to realize one or more functions of the blockchain node;
Salomon teaches wherein the disk image comprises an executable file that allows the blockchain integrated station to be implemented as a blockchain node to realize one or more functions of the blockchain node (para 18, line 1-7 and para 148, line 1-11; computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin and Shi to incorporate the teachings of Salomon to provide computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices.  Doing so would tracing digital assets and implementing quality control in a networked computing environment, as recognized by Salomon.
Berlin teaches sending, by the station, the current hash value to a cryptographic acceleration card comprised in the station (para 20, line 1-8 and para 25, line 1-10; secure hash verification engine 304 of computing device receive the calculated secure hash),
 the cryptographic acceleration card performs at least part of operations relating to signature verification for the station (para 12, line 1-10 and para 25, line 1-10; secure hash verification engine 304 compare calculated secure hash value against the whitelist 108, which is a copy of the whitelist 130 that is digitally signed)
Berlin does not teach wherein at least part of operations related key management, encryption and decryption for the blockchain integrated station are offloaded from the at least one processor to the cryptographic acceleration card;
Shi teaches wherein at least part of operations related key management, encryption and decryption for the blockchain integrated station are offloaded from the at least one processor to the cryptographic acceleration card (Fig. 4 and para 31, line 1-32 and para 42, line 1-10; integrated circuit 400 includes a cryptographic engine 404 that can perform encryption, decryption, and HMAC signatures scheme and can serve as blockchain accelerator for CPU 403);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide integrated circuit including a cryptographic engine that can perform encryption, decryption, and HMAC signatures scheme and can serve as blockchain accelerator for CPU.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Berlin teaches receiving, by the station and from the cryptographic acceleration card, a comparison result between a hash value stored in the cryptographic acceleration card and the current hash value (para 25, line 1-10 and para 30, line 1-14; computer system receive verification result from comparison performed by secure hash verification engine on the computed secure hash to a stored whitelist secure hash); and 
in response to determining that the comparison result indicates that the current hash value matches the hash value stored in the cryptographic acceleration card, executing, by the station, the disk image (para 25, line 1-10 and para 27, line 1-11; computer system executes the driver image of the pre-boot driver based on the computed secure hash and the stored secure hash being successfully verified).
Regarding claim 16, Berlin, Shi, and Salomon teach system of claim 15.
	Berlin and Shi do not teach wherein the disk image comprises at least one of: 
a binary disk image, wherein when the binary disk image is executed, one or more functions of a blockchain node are added to the blockchain integrated station; or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, one or more functions of a blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
	Salomon teaches wherein the disk image comprises at least one of: 
a binary disk image, wherein when the binary disk image is executed, one or more functions of a blockchain node are added to the blockchain integrated station (para 18, line 1-7 and para 148, line 1-11; computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices); or 
a platform disk image comprising the binary disk image, wherein when the platform disk image is executed, one or more functions of a blockchain node and one or more additional functions different than the one or more functions of the blockchain node are added to the blockchain integrated station.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin and Shi to incorporate the teachings of Salomon to provide computing environment equipped to use a distributed ledger, where the binary source code file is used to provide blockchain functionality to computing devices.  Doing so would tracing digital assets and implementing quality control in a networked computing environment, as recognized by Salomon.
Regarding claim 17, Berlin, Shi, and Salomon teach system of claim 15.
Berlin teaches wherein the hash value stored in the cryptographic acceleration card is generated by a provider of the disk image by computing the disk image in a trusted execution environment (para 11, line 1-16 and para 15, line 1-13; the computing device may store the whitelist 108 containing the secure hashes for the pre-boot driver images that may be compiled by a trusted third party fabricated for the computing device).
Regarding claim 18, Berlin, Shi, and Salomon teach system of claim 15.
	Berlin teaches wherein in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, the operations comprise at least one of: 29U. S. Patent ApplicationAttorney Docket No. 49438-0138001/A29363US 
sending, by the blockchain integrated station, a request to a provider of the disk image to obtain an additional disk image; 
terminating, by the station, a startup process of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified); or 
sending, by the blockchain integrated station, a warning of the disk image.
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
Regarding claim 19, Berlin, Shi, and Salomon teach system of claim 15.
	Berlin teaches in response to determining that the comparison result indicates that the current hash value is different from the hash value stored in the cryptographic acceleration card, reading, by the station, a backup disk image from a trusted execution environment of the station (para 27, line 1-11 and para 28, line 1-13; preventing the pre-boot driver from executing based on the computed secure hash not being successfully verified);
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi. 
replacing, by the station, the disk image with the backup disk image; and responding to the startup instruction again (para 17, line 1-19 and para 29, line 1-17; the computing system may download a new version of the pre-boot driver image for verification and execution). 
Regarding claim 20, Berlin, Shi, and Salomon teach system of claim 19.
	Berlin teaches at a first time the hash value stored in the cryptographic acceleration card is matched with an additional current hash value of an additional disk image, storing, by the station, the additional disk image in the trusted execution environment of the station as the backup disk image (para 11, line 1-16 and para 24, line 1-16; secure hash computations may be performed for pre-boot driver image, where they may be stored for performing verification).
Berlin does not teach a blockchain integrated station 
Shi teaches a blockchain integrated station (para 15, line 1-20; an integrated circuit for supporting IoT devices communicating with a blockchain)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin to incorporate the teachings of Shi to provide an integrated circuit for supporting IoT devices communicating with a blockchain.  Doing so would allow for secure integrated circuit for supporting distributed ledger technology operations, as recognized by Shi.
4.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin in view of Shi, Salomon, and Beecham (US Pub. 2019/0340379) filed on Jul. 18, 2019.
Regarding claim 7, Berlin, Shi, and Salomon teach apparatus of claim 1.
Berlin, Shi, and Salomon do not teach wherein the blockchain integrated station further comprises at least one of a smart network card or a smart contract processing chip, and 
wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface, or a standardized cross-chain service interface.
Beecham teaches wherein the blockchain integrated station further comprises at least one of a smart network card or a smart contract processing chip (para 34, line 1-12 and para 41, line 1-11; the embedded computing device may include a network interface card), and 
wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface (para 34, line 1-12 and para 45, line 1-16; a host system 400 in communication with tamper-evident, immutable data repository 408, such as through an interface to the secure distributed storage 16), or a standardized cross-chain service interface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin, Shi, and Salomon to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository, such as through an interface to the secure distributed storage.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Regarding claim 14, Berlin, Shi, and Salomon teach method of claim 8.
Berlin, Shi, and Salomon do not teach wherein the blockchain integrated station further comprises at least one of a smart network card or a smart contract processing chip, and 
wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface, or a standardized cross-chain service interface.
Beecham teaches wherein the blockchain integrated station further comprises at least one of a smart network card or a smart contract processing chip (para 34, line 1-12 and para 41, line 1-11; the embedded computing device may include a network interface card), and 
wherein the blockchain integrated station comprises at least one of a certificate authority service, a standardized on-cloud service interface (para 34, line 1-12 and para 45, line 1-16; a host system 400 in communication with tamper-evident, immutable data repository 408, such as through an interface to the secure distributed storage 16), or a standardized cross-chain service interface.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berlin, Shi, and Salomon to incorporate the teachings of Beecham to provide a host system in communication with tamper-evident, immutable data repository, such as through an interface to the secure distributed storage.  Doing so would immutable or tamper-evident bootloaders and firmware validators, as recognized by Beecham.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Fanton et al. (US Pub. 20060150256) discloses allowing the execution of authorized computer program code and for protecting computer systems and networks from unauthorized code execution and a hash algorithm such as secure hash algorithm 256 (SHA-256) may be utilized to generate a content authenticator; Lampson et al. (US Pub. 20030196110) discloses a software module that allows each section of the booting operating system to write entries into the boot log that cannot be removed by later components without leaving evidence of tampering and computes the secure hash of the boot block; Platt (US Pub. 20070118730) discloses startup software contains a hash value for a second stage loader, where a server also creates software for a bootstrap loader object which typically contains the operating system for a client system and also the bootstrap loader's hash value and a digital signature that is unique to the server. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492